DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 03/08/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shum et al (US 2016/0190432 hereinafter Shum).
With respect to claim 10, Shum (Fig. 13) teaches a semiconductor device comprising: 
a plurality of metallization layers (102,130) over a substrate; ([0016]-[0017])
a first passivation layer (lower 133) over the plurality of metallization layers (102,130); ([0030])
a first conductive connection (135), wherein a first portion of the first conductive connection has a first sidewall aligned with a second sidewall of the first passivation layer (lower layer of 133) and a second portion of the first conductive connection being 
a capping layer (134) over the first conductive connection; ([0030]) and 
a second passivation layer (upper layer of 133) in physical contact with both the first sidewall and the second sidewall, wherein a third sidewall of the second passivation layer is aligned with a fourth sidewall of the capping layer (134). ([0030] the second passivation layer is aligned with the first and second sidewalls where the first and second passivation layer meet with the conductive connection).
While Shum fails to explicitly disclose the first and second passivation layer distinctly, one having ordinary skill in the art prior to the effective filing date of the invention can look at paragraph [0030] of Shum to determine that the plurality of dielectric layers used to constitute the passivation layers can be used to function as a plurality of separate passivation layers, as this is well-known in the art. ([0030]) 
With respect to claim 16, Shum teaches the semiconductor device of claim 10, wherein the device does not undergo a carbon or fluorine etch, therefore it would have been obvious to one having ordinary skill in the art that the third sidewall is free from carbon-fluorine byproducts.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shum in view of Tsai et al (US 2015/0076713 hereinafter Tsai).
With respect to claim 11, Shum teaches the semiconductor device of claim 10, wherein a plurality of dielectric layers can be used to form the passivation layer, but fails to explicitly disclose wherein the second passivation layer is a composite layer.
Tsai teaches it is well-known in the art to form a passivation layer of either a single layer or a composite layer. ([0014])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the passivation layer of Shum as a composite layer, as taught by Tsai, as the composite layer can provide enhanced passivation and mechanical properties to the device. ([0014]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
With respect to claim 12, Shum in view of Tsai teaches the semiconductor device of claim 11, wherein the composite layer comprises a first layer, the first layer comprising undoped silicate glass. ([0014] the composite can be undoped silicate glass (USG))
With respect to claim 13, Shum in view of Tsai teaches the semiconductor device of claim 12, wherein the composite layer comprises a second layer over the first layer, the second layer comprising silicon nitride. ([0014] the composite can be silicon nitride (SiN))
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shum in view of Tsai in view of Kong (US 2018/0011356 hereinafter Kong) or Long et al (US 2016/0268319 hereinafter Long)
With respect to claim 14, Shum in view of Tsai teaches the semiconductor device of claim 13, but fails to explicitly disclose wherein the first layer has a thickness of between about 2 KA and 4 KA.
However it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the layer to the claimed thickness as it is well-known in the art to form passivation layers to a desired thickness that provides insulation and protection of the device and to determine the exact thickness required through routine experimentation in order to optimize device thickness and insulation.
Kong teaches it is well-known in the art to form a passivation layer to have a total thickness of 100-600nm. ([0033] which equates to 1-6 KA)
Long teaches a passivation last with a thickness between 200-500nm. ([0029] which equates to 2-5 KA)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the layer to the claimed thickness, as this is a well-known thickness for a passivation layer in the art, that would further be easily found through routine experimentation.  See MPEP 2143 (A) Combining prior art elements according to known methods to yield predictable results.
With respect to claim 15, Shum in view of Tsai in view of Kong/Long teaches the semiconductor device of claim 14, wherein the second layer has a thickness of between about 2 KA and about 6 KA. ([0033]/[0029])
Claims 17, 18, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shum in view of in view of Tsai in view of Wang (US 2008/0280436 hereinafter Wang).
With respect to claim 17, Shum (Fig. 13) teaches a semiconductor device comprising: 
a first conductive connection (135) electrically connected to a metallization layer (130) over a semiconductor substrate; ([0016]-[0017] [0030])
a first passivation layer (lower 133) over the semiconductor substrate, a first portion of the first passivation layer (lower 133) extending between a second portion of the first conductive connection and the semiconductor substrate in a direction perpendicular with a major surface of the semiconductor substrate; ([0030] the lower portion of the conductive connection is embedded in the lower layer of (133) which functions as the first passivation layer, sidewalls of the lower portion are aligned with sidewalls of the first passivation layer)
a capping layer (134) adjacent to a first side of the first conductive connection (135); ([0030])
a barrier layer adjacent to a second side of the first conductive connection opposite the first side, wherein the first conductive connection (135) has a first sidewall aligned with a second sidewall of the capping layer (134), a third sidewall of the barrier layer, and a fourth sidewall of the first passivation layer; and 
a first composite layer overlying the capping layer, wherein the first composite layer has a fifth sidewall aligned with a sixth sidewall of the capping layer, the fifth sidewall and the sixth sidewall being free from carbon-fluorine byproducts.
Shum fails to explicitly disclose a barrier layer a first composite layer and wherein the fifth and sixth sidewall are free from carbon-fluorine byproducts.

Shum teaches wherein a plurality of dielectric layers can be used to form the passivation layer, but fails to explicitly disclose wherein the second passivation layer is a composite layer.
Tsai teaches it is well-known in the art to form a passivation layer of either a single layer or a composite layer. ([0014])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the passivation layer of Shum as a composite layer, as taught by Tsai, as the composite layer can provide enhanced passivation and mechanical properties to the device. ([0014]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Wang, in a related art application, teaches wherein the conductive connection (164) comprises a barrier layer (162). ([0040])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form a barrier layer for the conductive connection of Shum in view of Tsai, as the barrier layer can improve adhesion and prevent migration from the connection to other parts of the device. ([0040]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
With respect to claim 18, Shum in view of Tsai in view of Wang teaches the semiconductor device of claim 17, wherein the first composite layer comprises a first 
With respect to claim 19, Shum in view of Tsai in view of Wang teaches the semiconductor device of claim 18, wherein the first composite layer comprises a second portion over the first portion, the second portion comprising silicon nitride. ([0014] the composite can be silicon nitride (SiN))
With respect to claim 22, Shum in view of Tsai in view of Wang teaches the semiconductor device of claim 17, wherein the fifth sidewall faces a first opening (136), but fails to explicitly disclose the first opening having a width between about 1 micron and about 10 micron.
However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the opening to be within the claimed range, as Shum teaches the opening (136) is formed to a width to function as a bonding site, and one having ordinary skill in the art would arrive at the claimed limitation through routine experimentation when determining the ideal bond size for the connection used at this site. ([0030]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shum in view of in view of Tsai in view of Wang in view of Kong or Long
With respect to claim 20, Shum in view of Tsai in view of Wang teaches the semiconductor device of claim 19, but fails to explicitly disclose wherein the first layer has a thickness of between about 2 KA and 4 KA.

Kong teaches it is well-known in the art to form a passivation layer to have a total thickness of 100-600nm. ([0033] which equates to 1-6 KA)
Long teaches a passivation last with a thickness between 200-500nm. ([0029] which equates to 2-5 KA)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the layer to the claimed thickness, as this is a well-known thickness for a passivation layer in the art, that would further be easily found through routine experimentation.  See MPEP 2143 (A) Combining prior art elements according to known methods to yield predictable results.
With respect to claim 21, Shum in view of Tsai in view of Wang in view of Kong/Long teaches the semiconductor device of claim 20, wherein the second portion has a second thickness of between about 2 KA and about 6 KA. ([0033]/[0029])
Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shum in view of Wang.
With respect to claim 23, Shum (Fig. 13) teaches a semiconductor device comprising: 
a pluarlity of metallization layers (102,130) over a substrate, the plurality of metallization layers having a top metallization layer (130); ([0016]-[0017] [0030])

a first material of a first passivation layer (133 lower); ([0030])
a second material of a first barrier layer; 
a third material of a first conductive contact (135), wherein a portion of the third material extends at least partially through the first material (lower 133); ([0030] the lower portion of the conductive connection is embedded in the lower layer of (133) which functions as the first passivation layer, sidewalls of the lower portion are aligned with sidewalls of the first passivation layer) and 
a fourth material of a capping layer (134); ([0030])  and 
a second passivation layer (133 upper) overlying the first planar sidewall. ([0030] the second passivation layer is aligned with the first and second sidewalls where the first and second passivation layer meet with the conductive connection).)
Shum fails to explicitly disclose a barrier layer. 
Wang, in a related art application, teaches wherein the conductive connection (164) comprises a barrier layer (162). ([0040])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form a barrier layer for the conductive connection of Shum, as the barrier layer can improve adhesion and prevent migration from the connection to other parts of the device. ([0040]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
With respect to claim 29, Shum in view of Wang teaches the semiconductor device of claim 23, further comprising an opening (136) through the second passivation layer, but fails to explicitly disclose the opening having a width between about 1 micron and about 10 micron.
However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the opening to be within the claimed range, as Shum teaches the opening (136) is formed to a width to function as a bonding site, and one having ordinary skill in the art would arrive at the claimed limitation through routine experimentation when determining the ideal bond size for the connection used at this site. ([0030]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shum in view of Wang in view of Tsai.
With respect to claim 24, Shum in view of Wang teaches the semiconductor device of claim 23, wherein a plurality of dielectric layers can be used to form the passivation layer, but fails to explicitly disclose wherein the second passivation layer is a composite layer.
Tsai teaches it is well-known in the art to form a passivation layer of either a single layer or a composite layer. ([0014])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the passivation layer of Shum as a composite layer, as taught by Tsai, as the composite layer can provide enhanced passivation and mechanical properties to the device. ([0014]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
With respect to claim 25, Shum in view of Wang in view of Tsai teaches the semiconductor device of claim 24, wherein the composite layer comprises a first portion, the first portion comprising undoped silicate glass. ([0014] the composite can be undoped silicate glass (USG))
With respect to claim 26, Shum in view of Wang in view of Tsai teaches the semiconductor device of claim 25, wherein the composite layer comprises a second portion over the first portion, the second portion comprising silicon nitride. ([0014] the composite can be silicon nitride (SiN))
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shum in view of Wang in view of Tsai in view of Kong or Long.
With respect to claim 27, Shum in view of Wang in view of Tsai teaches the semiconductor device of claim 26, but fails to explicitly disclose wherein the first portion has a thickness of between about 2 KA and 4 KA.
However it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the layer to the claimed thickness as it is well-known in the art to form passivation layers to a desired thickness that provides insulation and protection of the device and to determine the exact thickness required through routine experimentation in order to optimize device thickness and insulation.
Kong teaches it is well-known in the art to form a passivation layer to have a total thickness of 100-600nm. ([0033] which equates to 1-6 KA)
Long teaches a passivation last with a thickness between 200-500nm. ([0029] which equates to 2-5 KA)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the layer to the claimed thickness, as this is a well-known thickness for a passivation layer in the art, that would further be easily found through routine experimentation.  See MPEP 2143 (A) Combining prior art elements according to known methods to yield predictable results.
With respect to claim 28, Shum in view of Wang in view of Tsai in view of Kong/Long teaches the semiconductor device of claim 27, wherein the second portion has a second thickness of between about 2 KA and about 6 KA. ([0033]/[0029])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898